PER CURIAM.
This is a motion for an appeal from an $889.50 judgment entered on a jury verdict against appellant. The appellee had performed services in repairing a damaged truck allegedly at the instance of the appellant.
The issue presented was one of agency. We are of the opinion that there was sufficient evidence, in addition to the testimony of appellee, that the alleged agent, E. R. Carr, was permitted by appellant to act on its business, as its apparent representative, and that a proper jury question was raised as to whether or not Carr had the ostensible authority to bind appellant to the contract on which appellee sued.
The motion for appeal is denied and the judgment stands affirmed.